ADAMS, Circuit Judge,
concurring in the judgment.
Although I concur in most of the opinion of the Court, I write separately because, in my view, the majority need not and should not decide the question whether, by virtue of the University of Pittsburgh-Commonwealth Act,1 the University of Pittsburgh has become an instrumentality of the state in all contexts for the purpose of determining whether the conduct of its employees constitutes “state action.” This is an issue of considerable importance that has not yet been definitively resolved. In my view, it should be decided only after the relationship between the University and the Commonwealth has been fully explored at trial and the obdurate legal questions involved in the state action inquiry have been briefed and argued by the parties.2
*1121The Court sitting en banc in Braden v. University of Pittsburgh,3 grappled with the very limited question whether, based on the record available at the time, the district court erred in refusing to dismiss a § 1983 claim against the University on the ground that the University’s alleged discrimination against certain women faculty members was not state action. The district court had held merely that “the relationship between Pitt and the Commonwealth is such as to preclude a summary determination that the activities of the educational institution occur outside the ambit of state action.”4 The trial court did not conclude, nor did we purport to decide, the more general question whether the University of Pittsburgh-Commonwealth Act had converted all conduct by the University and its employees into state action.
When we affirmed the decision of the district court in Braden, we were highly cognizant of both the importance of the tentative finding of state action and the need to develop a full factual record before conclusively deciding the matter. We recognized that a consequence of holding the University to be a “state-like” actor might be the erosion of educational autonomy and diversity:5 “Should this ease be allowed to proceed, and state action ultimately held to exist, then the University may be subjected to some of the constitutional and statutory strictures ordinarily applied to the state.”6 Before adjudicating the merits of the appeal from the denial of the motion to dismiss, we ordered the district court to conduct an evidentiary hearing on the state action question,7 and we postponed final determination of the issue until the matter had been fully litigated at trial.8
In contrast to the high degree of caution exhibited by the full Court in Braden, the majority today appears to decide that, by virtue of the University of Pittsburgh-Commonwealth Act, the actions of University employees, even those outside of the educational sphere, in fact constitute state action. The majority does this without the benefit of an evidentiary hearing and in the absence of briefing by any of the parties to this appeal. Moreover, the majority does so needlessly because § 2416 of the Commonwealth’s Administrative Code clearly indicates that action taken by University of Pittsburgh campus police officers in the course of their duties is state action.9 Therefore, there is no occasion here to decide the more general question whether the University as a whole is now effectively endowed with the powers and responsibilities of the state itself. “Upon an issue of such significance, when to decide is not necessary, it may well be necessary not to decide.”10

. 24 Pa.Cons.Stat.Ann. §§ 2510-201 to 2510-2011 (Purdon Supp. 1980).


. In this case, none of the parties addressed the state action question. The issue was raised in a brief filed only by an amicus curiae. The matter has also been decided without the benefit of oral argument.


. 552 F.2d 948 (3rd Cir. 1977) (en banc).


. Id. at 955-56 (emphasis added). The opinion of the district court in Braden is reported at 392 F.Supp. 118 (W.D.Pa.1975).


. 552 F.2d at 956 n.36 (quoting Berrios v. Inter-American Univ., 535 F.2d 1330, 1333 (1st Cir. 1976)).


. Id. at 956.


. Braden v. University of Pittsburgh, 477 F.2d 1 (3rd Cir. 1973).


. The state action question was not definitively decided in the Braden litigation because, following the issuance of our opinion, the parties settled the case.


. Section 2416, which is codified at 71 Pa.Stat. Ann. § 646 (Purdon Supp.1980), delegates to the campus police-for the purposes of enforcing state, local, or campus law and of maintaining order on campus-essentially all powers possessed by municipal police.


. Conover v. Montemuro, 477 F.2d 1073, 1094 (3rd Cir. 1973) (opinion of the court sur petition for rehearing en banc).